Citation Nr: 0122058	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  97-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including due to exposure to Agent Orange.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to April 29, 1999.  

3.  Entitlement to a rating in excess of 50 percent for PTSD 
from April 29, 1999.  

4.  Entitlement to an effective date prior to April 29, 1999 
for the grant of a 50 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for peripheral neuropathy, including due to 
exposure to Agent Orange; and a July 1998 rating decision of 
the Waco, Texas, RO which denied a rating in excess of 
30 percent for PTSD.  

In a July 1999 rating decision, the RO granted a 50 percent 
rating for PTSD, effective April 29, 1999, the date of his 
most recent VA examination.  The veteran disagreed with the 
effective date of the award for an increased rating and 
perfected an appeal on that issue.  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304 (2000).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  Medical evidence of record indicates that the veteran's 
currently diagnosed peripheral neuropathy is causally related 
to his military service.  

3.  Prior to April 29, 1999, the veteran's PTSD did not 
result in occupational and social impairment with reduced 
reliability and productivity.  

4.  From April 29, 1999, the veteran's PTSD has been 
characterized by intrusive memories, restricted affect, sleep 
disturbance, hypervigilance, anxiety, panic attacks, and 
difficulty establishing and maintaining effective work and 
social relationships.  It is not characterized by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; spatial disorientation; near-continuous panic, 
neglect in personal appearance and hygiene; and an inability 
to establish and maintain effective relationships.  

4.  Increased symptomatology associated with the veteran's 
PTSD was first factually ascertainable on April 29, 1999.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2000).

2.  The criteria for the assignment of a rating in excess of 
30 percent for PTSD, prior to April 29, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2000).  

3.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD, from April 29, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2000).  

4.  An effective date prior to April 29, 1999, for the grant 
of a 50 percent rating for PTSD is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2000)) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence identified by the veteran has been associated with 
the claims file.  Furthermore, he has been afforded numerous 
VA examinations.  As such, the Board concludes that the duty 
to assist has been satisfied (including the  regulatory 
changes published at 66 Fed. Reg. 45,630 (Aug. 29, 2001)(to 
be codified at  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

I.  Service Connection for Peripheral Neuropathy

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For claims involving exposure to an herbicide, such as Agent 
Orange, the law provides that veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975 (the Vietnam era), and who have a disease 
specified by statute, shall be presumed to have been exposed 
to an herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1991); 38 C.F.R. § 3.309(e) (2000).  The 
Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, if a veteran does not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there is no presumption 
that the veteran was in fact exposed to herbicides in 
service.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), including Note 2 (2000).  The foregoing diseases 
shall be service connected if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam Era.  Although it appears that 
he may have experienced an episode of acute or subacute 
peripheral neuropathy during active duty, he does not 
currently have a diagnosis of that condition.  Rather, he has 
been diagnosed with chronic peripheral neuropathy (in 
contrast to acute or subacute peripheral neuropathy), which 
is not one of the presumptive diseases listed in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that his peripheral neuropathy is etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt, 
supra.  

Nevertheless, the veteran may establish service connection 
for peripheral neuropathy with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

In the present case, the evidence is not consistent for 
either the veteran's diagnosis of peripheral neuropathy or 
its etiology.  Upon VA examination in October 1996, the 
examiner diagnosed chronic numbness of the arms and legs of 
an undetermined cause.  In a November 1996 addendum, the 
physician remarked that the most likely diagnosis was 
generalized peripheral neuropathy of undetermined cause.  
However, he noted that "one possible cause of [the 
veteran's] peripheral neuropathy could be exposure to Agent 
Orange."  Upon VA examination in January 1998, the examiner 
diagnosed peripheral neuropathy, by history, but not proven 
by exam.  He questioned a diagnosis of radiculopathy as a 
result of degenerative joint disease in C4-C6.  In contrast, 
a November 1996 VA outpatient record indicates that the 
veteran had peripheral neuropathy of undetermined cause and 
questioned a diagnosis of cervical spondylosis.  Furthermore, 
VA outpatient treatment records also question a diagnosis of 
multiple sclerosis with cord compression.  

While the evidence of record is not entirely clear as to 
whether or not the veteran's peripheral neuropathy may be 
causally related to his military service, the evidence 
plainly does not preponderate against the claim.  VA law 
states that upon careful consideration of all ascertainable 
and collected data, if a reasonable doubt arises concerning 
service origin, the degree of disability, or any other 
relevant matter, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  With this principle in mind, the Board 
concludes that the veteran has satisfied the requirements to 
establish service connection for peripheral neuropathy.  
There is credible evidence that he experienced a period of 
numbness in his extremities during service, medical evidence 
of a current disability, and medical evidence of a nexus 
between the current disability and his military service.   To 
be sure, the evidence is less than overwhelming, but the 
veteran, who is a recipient of the Combat Action Ribbon for 
his service in Vietnam, most probably has a form of 
peripheral neuropathy.  It must be conceded that the linkage 
to military service is less than indubitable.  Although the 
medical reports are not unambiguous,  there is no express 
opinion absolutely ruling out a connection to service or any 
incident of service.  Further development is unlikely to lead 
to any greater degree of certitude given the numerous reports 
and  opinions already on file. 

II.  Increased Rating for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

A.  A Rating in Excess of 30 Percent Prior to April 29, 1999

The veteran's claim for an increased rating for his service-
connected PTSD was received by the RO on February 19, 1997.  
VA outpatient group therapy notes, dated from September 1994 
to February 1995, indicated that the veteran was doing well.  
He was emotionally stable and employed.  He was addressing 
communication issues with his fiancée and was less likely to 
withdraw.  Upon VA examination in October 1997, it was noted 
that the veteran was employed and that he had a good work 
history.  He had worked for the VA for 25 years and was 
presently a supervisory custodian.  He complained of 
difficulty sleeping, nightmares and night sweats, 
irritability, intrusive thoughts, and emotional detachment.  
Chronic PTSD was diagnosed.  The examiner commented that the 
veteran's Global Assessment of Functioning (GAF) score was 
estimated to be 75.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 71 and 80 contemplates no more 
than slight impairment in social, occupational, or school 
functioning.  The GAF score is probative evidence for VA 
rating purposes because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Based on the clinical findings discussed above, the Board 
finds that the 30 percent rating adequately reflected the 
level of disability associated with the veteran's PTSD from 
the date he initially filed his claim for an increased rating 
until April 29, 1999.  The evidence does not show that that 
the veteran demonstrated impaired judgment, impaired abstract 
thinking, or difficulty establishing and maintaining 
effective work and social relationships to warrant a 50 
percent rating under the new criteria.  In fact, he was 
gainfully employed and had a solid work record.  Furthermore, 
his GAF score was reported to be 75, which indicates only 
slight impairment in social and occupational functioning.  
Accordingly, the Board concludes that a rating in excess of 
30 percent for PTSD prior to April 29, 1999 is not warranted.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

B.  A Rating in Excess of 50 Percent from to April 29, 1999

Upon VA examination on April 29, 1999, the veteran complained 
of increased symptoms related to his PTSD, including more 
frequent difficulty being around people.  He had been briefly 
employed, but was too irritable and resigned.  He also 
postponed his wedding although he continued to maintain his 
relationship with his fiancée.  He experienced more frequent 
panic attacks.  Clinical evaluation revealed that there was 
no impairment in thought process, and no delusions, 
hallucinations, or inappropriate behavior.  He was able to 
maintain his personal hygiene and his speech was clear and 
understandable.  His mood was described as depressed and 
anxious.  Chronic PTSD was diagnosed.  The examiner concluded 
that his GAF was 50.  At a personal hearing before the 
undersigned at the RO in May 2001, the veteran testified that 
he has had difficulty with his temper recently and had been 
arguing and fighting with his spouse.  He indicated that he 
worked part-time, but had recently left a supervisory 
position because he was "too hard" on his employees.  He 
did not like to go to the grocery store because he sometimes 
had panic attacks when he was around a lot of people.  The 
closest friend he had was his wife.  A May 2001 VA outpatient 
report indicated that he had received a suspension at work 
because of an outburst with his supervisor and he had another 
situation after he received a ticket.  He continued to 
complain of nightmares, and difficulty sleeping.  However, he 
was alert and cogent.  The assessment was PTSD with 
depression and psychotic features.  

A GAF score between 41 and 50 contemplates serious symptoms 
which result in serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (a 
GAF of 50 is defined as serious symptoms).  Based on these 
clinical findings, the Board finds that the current 50 
percent rating adequately reflects the level of disability 
associated with the veteran's PTSD.  The evidence does not 
show that the veteran exhibits suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near-
continuous panic or depression which affects his ability to 
function independently, appropriately, and effectively, 
impaired impulse control, or a neglect of personal appearance 
and hygiene to warrant a 70 percent rating under the new 
criteria.  In fact, none of these symptoms were indicated in 
the medical records.  Additionally, he testified that he 
worked part-time and maintained a close relationship with his 
wife.  Hence, the Board concludes that a rating in excess of 
50 percent is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

III.  Earlier Effective Date

The effective date of an award of an increased rating is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2000).  The effective date of an 
award of increased disability compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  The 
Court of Appeals for Veterans Claims has held that all the 
evidence of record preceding the claim for increased rating 
must be considered in determining whether there was an 
ascertainable increase in disability under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 518-520 
(1997).  

In the present case, the veteran was initially granted 
service connection for PTSD, and a 30 percent rating was 
assigned, effective August 23, 1994, the date he filed his 
claim.  He subsequently filed a claim for an increased rating 
for his PTSD that was received by the RO on February 19, 
1997.  At a VA examination in October 1997, the veteran 
reported that he had worked for the VA for 25 years and was 
presently a supervisory custodian.  His complaints included 
difficulty sleeping, nightmares and night sweats, 
irritability, intrusive thoughts, and emotional detachment.  
Chronic PTSD was diagnosed.  The examiner concluded that his 
GAF score was 75.  
The veteran was afforded another VA examination on April 29, 
1999.  He complained of increased panic attacks and 
difficulty maintaining his employment.  His GAF score had 
been reduced to 50.  Based on the clinical findings present 
during this examination, the RO assigned a 50 percent rating 
for the veteran's PTSD, effective the date of the 
examination.  This is the earliest date factually 
ascertainable that an increase in disability had occurred.  
See 38 C.F.R. § 3.400(o)(2) (2000).  Results from the prior 
VA examination as well as the outpatient records included in 
the file do not show that the veteran's PTSD symptomatology 
met the criteria for a 50 percent rating prior to the April 
1999 VA examination.  

ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.  

Entitlement to a rating in excess of 30 percent for PTSD, 
prior to April 29, 1999, is denied.  

Entitlement to a rating in excess of 50 percent for PTSD, 
from April 29, 1999, is denied.  

Entitlement to an effective date prior to April 29, 1999, for 
the grant of a 50 percent rating for PTSD is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

